Citation Nr: 1212255	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-17 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.

2.  Entitlement to a certificate of eligibility for specially adapted housing or a certificate of eligibility for a home adaptation grant.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife



ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2007 by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

The Veteran raised a claim of entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.  The Board referred this issue for appropriate action in a December 2010 remand order.  To date, no action has been taken on the claim and the Board again refers it for any appropriate action.

The appeal is remanded to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran contends that he is entitled to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, and a certificate of eligibility for specially adapted housing or a certificate of eligibility for a home adaptation grant.  Service connection is in effect for type II diabetes mellitus, with peripheral neuropathy of the bilateral lower extremities; erectile dysfunction; and cerebrovascular accident residuals, claimed as bilateral upper extremity weakness.  The Veteran also receives special monthly compensation on account of loss of use of a creative organ and on account of being so helpless as to be in need of regular aid and attendance.

Private treatment records associated with the claims file revealed that the Veteran had a cerebrovascular accident (CVA) in June 2001 and October 2005.  The Veteran was transferred to an extended care rehabilitation facility in November 2005.  He remained there for about two and one-half months and was enrolled in intensive occupational therapy, physical therapy, and kinesiotherapy.  Upon discharge, the Veteran remained a fall risk, needed assistance for transfers, and used a rolling walker.  He also wore a brace on his right foot on account of foot drop.  

The Veteran was afforded a VA examination in January 2006.  He denied any eye problems or bowel or bladder impairment, but reported symptoms of numbness and tingling in both legs and the left hand.  He was confined to a wheelchair due to upper and lower extremity weakness.  The physical examination was performed in the wheelchair as the Veteran was unable to stand or lie down.  It was also determined that it would be "very difficult" to get the Veteran onto the examination table.  The examination was significant for right foot drop for which the Veteran wore a brace, and severe peripheral neuropathy of the toes, feet, ankles, and lower legs, bilaterally.  The examiner also found evidence of weakness in the upper and lower extremities, bilaterally, left weaker than right.  The diagnoses were type II diabetes mellitus, hypertension, right ankle foot drop, stroke, times two, and severe peripheral neuropathy of both lower extremities.  

At a VA examination in March 2006, the Veteran was confined to a wheelchair and reported severe, uncontrolled tremors in the lower extremities, bilaterally.  The examiner found evidence of decreased strength in the upper and lower extremities, bilaterally, left weaker than right; decreased functional ability in the left hand; right foot drop; and severe peripheral neuropathy in the lower extremities, bilaterally.  The examiner described the Veteran's overall condition as "very poor."  In an addendum dated that same month, the examiner described the Veteran was totally and permanently disabled as he was confined to a wheelchair.  

VA kinesiotherapy treatment notes dated May and June 2006 revealed that the Veteran still used a wheelchair, but was able to stand for one minute intervals.  The Veteran reported subjective complaints of right lower extremity numbness and knee discomfort.  Strength testing of the lower extremities showed a waxing and waning course with periods of improvement and regression.  

The Veteran underwent a VA neurological evaluation in June 2006 after reporting weakness in the legs.  According to the Veteran, his most recent stroke resulted in left-sided weakness and swallowing difficulties.  His past medical history was also significant for right foot drop.  However, he stated that he was now able to occasionally walk with support and perform his activities of daily living.  The diagnoses were paraparesis and sensory deficits in both lower limbs, as well as residual weakness of the left upper limb.  In a follow-up treatment note, the Veteran was unable to stand and reported an absence of sensation from the buttocks to the lower extremities.  The Veteran subsequently underwent a discectomy and in August 2006, the possibility of prescribing a power wheelchair to the Veteran was considered.     

The Veteran's wife submitted a statement in support of the current claim dated August 2006.  Specifically, she indicated that the Veteran needed assistance in nearly every aspect of his daily life, such as getting into and out of the bed or car, when leaving the house or going fishing, and in performing activities of daily living.  The Veteran also used several assistive devices, including a urinal, bedpan, and reacher.  The Veteran was unable to climb the stairs or assist in activities pertaining to household maintenance.    

VA physical therapy treatment notes dated August 2006 showed the Veteran using a walker to ambulate.  However, it was noted that he still needed to use a wheelchair.  Occupational therapy treatment notes also reflect progress in performing activities of daily living and the Veteran was able to perform transfers from his wheelchair independently.  The Veteran was able to perform activities of daily living with little assistance.  He was able to sit on the commode when needed and otherwise used a urinal.  In a February 2007 follow-up VA occupational treatment note, the Veteran's performance of activities of daily living had improved.  The Veteran also used several assistive devices, including a manual wheelchair with power assist wheels, tub bench, modified shower head, long-handle sponge, reacher, sock aide, and a raised toilet seat.  A social work note dated that same month indicated that the Veteran was able to ambulate up to 200 feet with an assistive device.  

In a September 2007 VA physical medicine and rehabilitation treatment note, the Veteran reported that he used a power assist wheelchair for household mobility.  According to the Veteran, his ambulation was limited by bilateral hip and knee pain, and he reported a history of hip arthritis.  The Veteran also had mid-back pain and stated that "they nicked a nerve during my [discectomy] surgery."  A notation on the examination report further indicated that the Veteran drove without adaptations.  The Veteran's sitting balance was within functional limits and he was able to sit on the edge of the bed without upper extremity support.  He was also able to reach down and pick up an object off of the floor without assistance.

The Veteran testified before the Board in February 2010.  He reported decreased grip strength and stated that he used a VA-issued cane, rolling walker, and right foot brace.  According to the Veteran, he was able to walk approximately 200 feet before his hips gave out.  He also reported a lack of sensation on the lower extremities and a history of frequent falls.  The Veteran's wife testified about the manner in which the VA funds would be used to remodel their house to make it more accessible for the Veteran.

Based on the Veteran's hearing testimony, the Board remanded the Veteran's claims in December 2010 for additional evidentiary development, to include obtaining outstanding VA treatment records and providing the Veteran a VA examination.  The Veteran was afforded a VA diabetes mellitus examination, neurological examination, and peripheral nerves examination in January 2011.  These examinations were conducted by the same examiner.

At the time of the diabetes mellitus examination, no eye, skin, cardiac, or pulmonary abnormalities were found.  An examination of the Veteran's upper extremities was normal as was the lower extremities, except for the absence of hair.  An examination of reflexes, sensory, and motor functions was essentially normal, except for decreased light touch sensation on the bottom of the feet.  The examiner noted that the Veteran was able to dress himself, including donning his pressure stockings, while resting only once.  The diagnosis was type II diabetes mellitus, glaucoma, upper and lower sensory neuropathy, hypertension, erectile dysfunction, and peripheral edema. 

The neurological examination was essentially normal, but the examiner noted that the Veteran's finger to nose touch was slightly uncoordinated on the left hand.  Rapid alternating movements of the hands and fingers, as well as grip strength were equal.  The impression was CVA, with very mild left-sided weakness.  According to the examiner, the Veteran's symptoms resulted in decreased mobility, manual dexterity, and strength in the extremities, problems with lifting and carrying, difficulty reaching, lack of stamina, fatigue or weakness, moderate impact on chores, sports, shopping, exercise, recreation, and mild impact on dressing.  There was no impact on feeding, driving, grooming, toileting, or bathing.  

At the time of the peripheral nerves examination, the Veteran reported difficulty with balance when standing up and needed to steady himself.  He also stated that he was able to walk approximately 200 feet, and reported subjective complaints of numbness in his fingers and toes.  An examination of reflexes, sensory, and motor functions was essentially normal, except for decreased light touch sensation on the bottom of the feet.  The examiner described the Veteran's deep tendon reflexes, to include the ankle reflexes, bilaterally, as very reactive.  The Veteran's gait was described as stable with help from a cane once he was erect.  He walked approximately 200 to 300 feet.  The diagnosis was mild upper and lower extremity sensory peripheral neuropathy.  

According to the examiner, the Veteran did not have loss of use of either foot or hand in either of the upper or lower extremities.  The Veteran demonstrated the ability to nearly completely dress himself, although his wife assisted with the "support socks."  The Veteran was able to undress without much difficulty, although the time was slowed.  The Veteran was also found to have the manual dexterity of the hands and fingers to perform most gross and fine motor skills, as well as to complete minimum activities of daily living.  The Veteran also reportedly drove to the examination, and rose, stood, and initiated walking without assistance from another person.  The Veteran had independent control over flexion and extension of the ankles, knees, hips, arms, wrists, and fingers.  No evidence of orthostasis was found and the Veteran's upper extremity muscle strength was very good and well-coordinated.  Rapid finger to nose touching with each hand was well-coordinated as was rapid alternating touching of the fingers to the thumb.  Grip strength was equal and no evidence of muscle atrophy or tremors was found.  The Veteran's weightbearing on the cane was described as mild to moderate and the examiner indicated that the Veteran could ambulate to distances less than 200 to 300 feet without the use of a cane.  Instead, the cane was used for stability, balance, and aiding in proprioception.  The Veteran was able to turn his head while ambulating, staying linear while walking.  Following conclusion of the examination, the examiner observed the Veteran walk 200 to 300 feet to a wheelchair before leaving the area with his wife.  It was also noted that the Veteran had a motorized wheelchair for longer distances.  

In light of the evidence discussed in detail above, the Board finds that the Veteran's claims must be remanded for additional evidentiary development, to include asking the January 2011 VA examiner to reconcile the findings contained in those examination reports with the other evidence of record.  Notably, there are significant changes concerning the severity of the Veteran's symptoms prior to and at the time of the January 2011 VA examinations.

Additionally, the record reflects that the Veteran receives Social Security Disability benefits.  Therefore, the RO must contact the Social Security Administration on remand to obtain a complete copy of any and all adjudications and the records underlying adjudications for disability benefits.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from December 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying the adjudication for disability benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  After the above development is completed, the claims file must be returned to the examiner who performed the January 2011 VA examinations, if available.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether there are any distinct period(s) of time from September 2006 that the Veteran's service-connected disorders improved or worsened in severity or if these periods represent a normal waxing and waning of manifestations of the Veteran's service-connected disorders. 

Thereafter, the examiner must state whether the Veteran has (a) loss of use of one or both of his feet; (b) loss of use of one or both of his hands; (c) loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (d) loss of use of one lower extremity together with residuals of organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (e) loss of use of one lower extremity together with the loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If the examiner that conducted the January 2011 is unavailable or indicates that another examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only, and for a certificate of eligibility for specially adapted housing or a certificate of eligibility for a home adaptation grant.  The claims file and all records on Virtual VA be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether there are any distinct period(s) of time from September 2006 that the Veteran's service-connected disorders improved or worsened in severity or if these periods represent a normal waxing and waning of manifestations of the Veteran's service-connected disorders. 

Thereafter, the examiner must state whether the Veteran has (a) loss of use of one or both of his feet; (b) loss of use of one or both of his hands; (c) loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (d) loss of use of one lower extremity together with residuals of organic disease or injury that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (e) loss of use of one lower extremity together with the loss of use of one upper extremity that so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested addendum or examination has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


